                                    Case 1:19-cv-00929-AWI-EPG Document 1 Filed 07/03/19 Page 1 of 8


                        1      BRUCE J. SARCHET, SBN 121042
                               bsarchet@littler.com
                        2      RYAN EDDINGS, SBN 256519
                               reddings@littler.com
                        3      MAURICE BASKIN (pro hac vice)
                               mbaskin@littler.com
                        4      LITTLER MENDELSON, P.C.
                               5200 North Palm Avenue
                        5      Suite 302
                               Fresno, CA 93704.2225
                        6      Telephone: 559.244.7500
                               Facsimile: 559.244.7525
                        7
                               Attorneys for Plaintiffs
                        8      HCAOA and CAHSAH

                        9

                     10
                                                               UNITED STATES DISTRICT COURT
                     11
                                                               EASTERN DISTRICT OF CALIFORNIA
                     12

                     13
                               HOME CARE ASSOCIATION OF                     Case No.
                     14        AMERICA, CALIFORNIA
                               ASSOCIATION FOR HEALTH SERVICE
                     15        AT HOME,
                                                                            COMPLAINT FOR DECLARATORY
                     16                          Plaintiffs,                INJUNCTIVE RELIEF
                     17        v.
                     18        GAVIN NEWSOM, IN HIS OFFICIAL
                               CAPACITY AS GOVERNOR OF
                     19        CALIFORNIA, XAVIER BECERRA, IN
                               HIS OFFICIAL CAPACITY AS
                     20        ATTORNEY GENERAL FOR THE
                               STATE OF CALIFORNIA, AND
                     21        KIMBERLY JOHNSON, IN HER
                               OFFICIAL CAPACITY AS DIRECTOR
                     22        OF THE CALIFORNIA DEPARTMENT
                               OF SOCIAL SERVICES,
                     23
                                                 Defendants.
                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           COMPLAINT FOR DECLARATORY AND
    Fresno, CA 93704.2225
         559.244.7500          INJUNCTIVE RELIEF
                                  Case 1:19-cv-00929-AWI-EPG Document 1 Filed 07/03/19 Page 2 of 8


                        1             Plaintiffs HOME CARE ASSOCIATION OF AMERICA (“HCAOA”) and CALIFORNIA

                        2      ASSOCIATION FOR HEALTH SERVICE AT HOME (“CAHSAH”) (collectively “Plaintiffs”)

                        3      hereby allege as follows:

                        4                     INTRODUCTION

                        5             1.      The State of California has enacted a law, AB 2455 (California Health and Safety

                        6      Code §1796.29) (effective July 1, 2019), compelling disclosure of the personal and private contact

                        7      information of privately employed home care workers to labor unions who have not been designated

                        8      by such home care employees as their bargaining representatives. The State has thereby intruded

                        9      upon an area governed exclusively by the National Labor Relations Act (NLRA), as administered by

                     10        the National Labor Relations Board (NLRB). The new State law invades the privacy of home care

                     11        employees and adversely impacts the ability of home care employers to provide licensed home care

                     12        services in the State. AB 2455 violates well-settled principles of federal labor law preemption and

                     13        must therefore be declared unlawful and enjoined.

                     14               2.      Under so-called Garmon preemption, no state is permitted to regulate any activity

                     15        arguably protected or prohibited by the NLRA and committed to the NLRB’s exclusive jurisdiction.

                     16        San Diego Building Trades Council v. Garmon, 359 U.S. 236 (1959). The NLRB has specified in

                     17        great detail the limited circumstances under which any disclosure of employee contact information

                     18        to labor unions can be compelled. Under the related doctrine known as Machinists preemption, no

                     19        state is permitted to regulate conduct that Congress intended to remain unregulated and left to the

                     20        “free play of economic forces.” Machinists v. Wisc. Emp’t Relations Comm’n, 427 U.S. 132, 140

                     21        (1976). Under either or both doctrines, the disclosure requirements of California’s AB 2455 must be

                     22        declared unconstitutionally preempted by federal labor law and permanently enjoined. See also

                     23        Chamber of Commerce v. Brown 554 U.S. 60 (2008).

                     24                       JURISDICTION AND VENUE

                     25               3.      This Court has jurisdiction over the subject matter of this civil action under 28 U.S.C.

                     26        § 1331 because it arises under the Constitution and laws of the United States, and under 28 U.S.C.

                     27        § 1337 because it arises under an Act of Congress regulating commerce.

                     28               4.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b) because Defendants
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           COMPLAINT FOR DECLARATORY AND
    Fresno, CA 93704.2225                                                       2.
         559.244.7500          INJUNCTIVE RELIEF
                                   Case 1:19-cv-00929-AWI-EPG Document 1 Filed 07/03/19 Page 3 of 8


                        1      reside or are found in this judicial district and because a substantial portion of the events giving rise

                        2      to this action occurred in this judicial district.

                        3                      PARTIES

                        4              5.      Plaintiff HCAOA is a non-profit organization created and existing under the laws of

                        5      the state of Indiana, headquartered at 444 N. Capitol Street, N.W., Suite 397, Washington, D.C.

                        6      20001. HCAOA is the home care industry’s leading trade association – currently representing

                        7      nearly 3,000 companies that employ more than 500,000 caregivers across the United States, many of

                        8      whom are based in California. HCAOA protects industry interests, promotes industry values, tackles

                        9      barriers to growth and takes on industry-wide issues. HCAOA is a champion and advocate for its

                     10        members, for caregivers, and for seniors in California and across America.

                     11                6.      Plaintiff CAHSAH is a California non-profit mutual benefit corporation

                     12        headquartered at 3780 Rosin Court, Suite 190, Sacramento, CA 95834. CAHSAH’s mission is to

                     13        promote quality home care and enhance the effectiveness of its members. CAHSAH comprises and

                     14        represents approximately 500 members and over 1000 locations as well as 100+ affiliates providing

                     15        health and supportive services and products in the home.

                     16                7.      Plaintiffs HCAOA and CAHSAH each have standing to pursue this action as

                     17        associations representing employers and employees injured by AB 2455, because: (1) one or more of

                     18        each plaintiffs’ members would have standing to sue in their own right; (2) the interests asserted in

                     19        this litigation are germane to each plaintiffs’ purposes as an association of home care employers; and

                     20        (3) neither the claims asserted nor the relief requested requires the participation of the individual

                     21        members of either of the plaintiff associations. The legally protected interests of Plaintiffs’

                     22        California members and their employees are plainly infringed by AB 2455, in a manner not shared

                     23        by all citizens of the state.

                     24                8.      Plaintiffs’ home care employer members employ and/are about to employ thousands

                     25        of home care employees who must provide personal contact information in order to obtain or renew

                     26        their licenses on or after July 1, 2019. Under the terms of AB 2455, as further discussed below, all

                     27        such employees’ personal contact information will become subject to disclosure to labor unions after

                     28        July 1, 2019. Such disclosure, and the prospect of such disclosure, will harm the employees of
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           COMPLAINT FOR DECLARATORY AND
    Fresno, CA 93704.2225                                                           3.
         559.244.7500          INJUNCTIVE RELIEF
                                  Case 1:19-cv-00929-AWI-EPG Document 1 Filed 07/03/19 Page 4 of 8


                        1      Plaintiffs’ members (the overwhelming majority of whom are women) by invading their

                        2      expectations of privacy and security and by subjecting them to unwanted organizing

                        3      communications from labor unions in California.

                        4             9.      Plaintiffs’ employer members are frequent targets of union organizing efforts. As

                        5      part of such efforts, labor unions regularly attempt to obtain personal contact information of

                        6      Plaintiffs’ members’ employees. Until the enactment of AB 2455, Plaintiffs’ members were

                        7      protected by Section 1796 of the Health and Safety Code, and by the regulations of the NLRB

                        8      (discussed below) from unwarranted disclosure of such personal contact information detrimental to

                        9      Plaintiffs’ members’ employees. The loss of that protection is directly harmful to the ability of

                     10        Plaintiffs’ members to protect the privacy rights of their employees, and will injure Plaintiffs’

                     11        members’ efforts to recruit new employees and/or renewals of employees after July 1.

                     12               10.     Defendants are officials of the State of California charged with implementing and

                     13        administering AB 2455.

                     14                       THE CHALLENGED STATUTE

                     15               11.     Sponsored by SEIU California, a labor union, California’s AB 2455 amends

                     16        California’s Home Care Services Consumer Protection Act, Health and Safety Code Section

                     17        1796.10, et seq. The previously enacted Act provided for the licensure and regulation of home care

                     18        organizations by DSS, and for the registration of home care aides, including creation of a home care

                     19        aide registry on the Internet. Id. see also Legislative Counsel’s Digest of AB 2455 as enacted, at

                     20        https://leginfo.legislature.ca.gov. As originally enacted in 2016, the Act prohibited the newly

                     21        created home care aid registry on DSS’s Internet Web site from disclosing any individually

                     22        identifiable information about a registered home care aide or home care aide applicant. Id.

                     23               12.     Effective July 1, 2019, however, AB 2455 has amended Section 1796.29 of the

                     24        Health and Safety Code to add the unprecedented requirement that DSS, for any new registration or

                     25        renewal of registration of a home care aide occurring after that date, provide upon request specified

                     26        personal contact information of home care aides “to a labor organization in which a provider of in-

                     27        home supportive services [as defined elsewhere in the Code] or a registered home care aide, already

                     28        participates and which exists for the purpose in whole or in part, of dealing with employers of home
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           COMPLAINT FOR DECLARATORY AND
    Fresno, CA 93704.2225                                                       4.
         559.244.7500          INJUNCTIVE RELIEF
                                  Case 1:19-cv-00929-AWI-EPG Document 1 Filed 07/03/19 Page 5 of 8


                        1      care aides [concerning specified labor matters].” Id., 1796.29(d)(1). The specific information DSS

                        2      is required by the amendment to provide is “an electronic copy of a registered home care aide’s

                        3      name, telephone number, and cellular telephone number on file with the department.” Id.

                        4             13.     Governor Brown vetoed a predecessor bill, AB 1513 (2017), also sponsored by SEIU

                        5      California, which would have provided the same contact information of home care aides to labor

                        6      unions. In his veto message, the governor stated: “I am concerned about now releasing the personal

                        7      information of these home care aides, who joined the registry without knowing that their information

                        8      would be disclosed by this bill.” Letter from Edmund G. Brown, Jr., to the members of the

                        9      California State Assembly (October 15, 2017), https://www.ca.gov/archive/gov39/wp-

                     10        content/uploads/2017/11/ab_1513_veto_message_2017.pdf.

                     11               14.     AB 2455 purports to address Governor Brown’s concerns by making the disclosure of

                     12        contact information applicable only to aides who first register or renew their registration on or after

                     13        July 1, 2019, and by allowing aides to “opt out” of the disclosure of their contact information to a

                     14        labor union. Section 1796.29(d)(2). Notwithstanding these changes to the disclosure requirements,

                     15        AB 2455 still compels the disclosure of personal contact information of thousands of employees of

                     16        Plaintiffs’ members directly to labor unions, expressly for use by such unions in organizing

                     17        employees covered by the NLRA, regardless of whether such unions currently represent the

                     18        employees, and regardless of whether the Union has filed a petition with the NLRB to represent such

                     19        employees.

                     20                       LABOR LAW PREEMPTION UNDER THE SUPREMACY CLAUSE

                     21               15.     It is well settled under the Supremacy Clause of the U.S. Constitution that federal law

                     22        may preempt state regulation of the same subject matter. In particular, with regard to private sector

                     23        labor unions, the U.S. Supreme Court has held that state laws which interfere with the integrated

                     24        scheme of regulation established by the National Labor Relations Act (NLRA) are preempted.

                     25               16.     The NLRA contains a comprehensive and detailed process by which labor unions

                     26        may seek to organize and represent employees in the home care industry (and other industries). As

                     27        part of that process, the NLRA vests exclusive jurisdiction in the NLRB, an independent federal

                     28        agency, to establish rules and regulations governing every aspect of the union organizing process.
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           COMPLAINT FOR DECLARATORY AND
    Fresno, CA 93704.2225                                                       5.
         559.244.7500          INJUNCTIVE RELIEF
                                  Case 1:19-cv-00929-AWI-EPG Document 1 Filed 07/03/19 Page 6 of 8


                        1               17.   The NLRB has promulgated detailed rules governing whether and when disclosure to

                        2      unions of personal contact information of employees can be compelled. See 29 C.F.R. §§ 102.60-

                        3      67. Prior to compelling such disclosure of personal contact information of any unrepresented

                        4      employees, the union must make a “showing of interest” among an appropriate bargaining unit of

                        5      employees, employed by a specifically named employer, under procedures spelled out in regulations

                        6      promulgated by the NLRB. Id. Pursuant to the NLRB’s regulations, if and only if a Regional

                        7      Director of the NLRB certifies that a question concerning representation exists and directs the

                        8      conduct of a secret ballot election in an appropriate bargaining unit, pursuant to a stipulated election

                        9      agreement between the parties, or after a hearing and decision and direction of election by the

                     10        Regional Director, then and only then is the union entitled to receive the personal contact

                     11        information of employees in the petitioned-for bargaining unit. Id. at §102.62(d) and 102.67(k).

                     12                 18.   Contrary to this well-established federal regulatory scheme, AB 2455 compels

                     13        disclosure to private sector labor unions of the contact information of employees employed by

                     14        Plaintiffs’ members, expressly for organizational use by such unions. Such disclosure may be

                     15        compelled under the new state law regardless of whether the unions make any showing of interest

                     16        among an appropriate bargaining unit of employees and regardless of whether the NLRB has

                     17        directed an election among such employees for them to choose whether to be represented by the

                     18        union.

                     19                       COUNT 1 – GARMON PREEMPTION UNDER THE NLRA

                     20                 19.   Plaintiffs incorporate by reference the allegations contained in all the preceding

                     21        paragraphs.

                     22                 20.   The NLRA preempts state regulation of issues committed to the exclusive jurisdiction

                     23        of the NLRB, as well as state regulation of any activity arguably protected or prohibited by the

                     24        NLRA. San Diego Building Trades Council v. Garmon, 359 U.S. 236 (1959).

                     25                 21.   The NLRA vests exclusive jurisdiction with the NLRB to regulate the process of

                     26        union organizing of privately employed home care employees. Pursuant to that jurisdiction, the

                     27        NLRB has issued detailed regulations specifying the limited circumstances under which labor unions

                     28        are entitled to obtain personal contact information of employers’ employees in the home care
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           COMPLAINT FOR DECLARATORY AND
    Fresno, CA 93704.2225                                                        6.
         559.244.7500          INJUNCTIVE RELIEF
                                  Case 1:19-cv-00929-AWI-EPG Document 1 Filed 07/03/19 Page 7 of 8


                        1      industry (and other industries). Pursuant to NLRB Rule 102 (29 C.F.R. § 102.62(d) and 102.67(k)),

                        2      such information can only be disclosed to a labor union upon a filing of a representation petition

                        3      with the NLRB supported by a sufficient showing of interest as to raise a question of representation

                        4      followed by a stipulated election agreement between the union and the employer, or else following a

                        5      hearing and direction of election by the Regional Director.

                        6             22.     AB 2455 unlawfully arrogates to the State the purported authority to compel

                        7      disclosure of home care employees’ personal contact information to specified labor unions, in direct

                        8      conflict with the regulations promulgated by the NLRB and the exclusive jurisdiction over private

                        9      sector labor relations vested in the NLRB by the NLRA.

                     10               23.     Because of the foregoing conflict and Garmon preemption, AB 2455 violates the

                     11        Supremacy Clause of the U.S. Constitution.

                     12                       COUNT II – MACHINISTS PREEMPTION UNDER THE NLRA

                     13               24.     Plaintiffs incorporate by reference the allegations contained in all the preceding

                     14        paragraphs.

                     15               25.     In Machinists v. Wisc. Emp’t Relations Comm’n, 427 U.S. 132, 140 (1976), the U.S.

                     16        Supreme Court recognized that Congress intended certain conduct to be unregulated by government

                     17        and left to “the free play of economic forces,” and that Congress struck a balance of protection

                     18        prohibition, and laissez-faire in respect to union organization, collective bargaining, and labor

                     19        disputes. Chamber of Commerce v. Brown, 554 U.S. 60, 65 (2008). Accordingly, States may not

                     20        regulate “within a zone protected and reserved for market freedom” by the NLRA, Id. at 66.

                     21               26.     Here, the NLRA leaves unregulated, except as determined by the NLRB, any

                     22        authority to compel disclosure of personal contact information of employees in the home care

                     23        industry (or other industries) to labor unions. Therefore, by compelling disclosure to labor unions of

                     24        such personal contact information of employees of Plaintiffs’ member employers, AB 2455 regulates

                     25        within a zone protected and reserved for market freedom by Congress and is again preempted under

                     26        the Supremacy Clause.

                     27                       REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF

                     28               Without a declaratory judgment and an injunction enjoining enforcement of AB 2455
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           COMPLAINT FOR DECLARATORY AND
    Fresno, CA 93704.2225                                                       7.
         559.244.7500          INJUNCTIVE RELIEF
                                   Case 1:19-cv-00929-AWI-EPG Document 1 Filed 07/03/19 Page 8 of 8


                        1      (amending California Health and Safety Code 1796.29(d)), Plaintiffs and their members and

                        2      employees in the home care industry will be deprived of the rights sought to be enforced by the

                        3      Complaint. Plaintiffs have no adequate remedy at law as to the matters for which they seek an

                        4      injunction and are now enduring, and in the future will endure.

                        5              Wherefore, Plaintiffs hereby request that the Court enter a judgment:

                        6              a.       Declaring that AB 2455 is unconstitutional under the Supremacy Clause of the U.S.

                        7      Constitution and preempted by the NLRA.

                        8              b.       Enjoining the State of California and all of its subdivisions and the Attorney General

                        9      and all others acting in concert with them, and each of them, from enforcing any of the provisions of

                     10        AB 2455, and specifically enjoining the Defendants from compelling or authorizing disclosure of

                     11        personal contact information of home care employees to labor unions.

                     12                c.       Granting such further relief to Plaintiffs as may be just and proper.

                     13
                               Dated: July 3, 2019
                     14

                     15                                                                 /s/ Bruce J. Sarchet
                                                                                        BRUCE J. SARCHET
                     16                                                                 RYAN L. EDDINGS
                                                                                        MAURICE BASKIN
                     17                                                                 LITTLER MENDELSON, P.C.
                                                                                        Attorneys for Plaintiffs
                     18                                                                 HCAOA and CAHSAH
                     19

                     20        FIRMWIDE:165355421.1 102903.1000

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
    5200 N orth Palm Avenue
           Suite 302           COMPLAINT FOR DECLARATORY AND
    Fresno, CA 93704.2225                                                         8.
         559.244.7500          INJUNCTIVE RELIEF
